FILED IH COURT OF APPEALS
                                                      12th Court of Appeals District




                                                                                       FILE COPY
                  OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                      P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




7/27/2015                                                          COA No. 12-14-00186-CR
WILLIAMS, TOMMIE LEE JR.             Tr. Ct. No. F12-24893-S                             PD-0960-15
On this day, this Court has granted the Appellant's Pro Se Motion to Suspend Rule
9.3(b) T.R.A.P.
                                                                               Abel Acosta, Clerk

                                12TH COURT OF APPEALS CLERK
                                CATHY LUSK
                                1517 W. FRONT, ROOM 354
                                TYLER, TX 75701
                                * DELIVERED VIA E-MAIL *